Citation Nr: 0837124	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for folliculitis/chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In May 2007, the Board remanded this matter for additional 
evidentiary and procedural development.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's 
folliculitis/chloracne was not shown to be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and was not show to be manifested by severe 
scars to the head, face or neck.

2.  Since August 30, 2002, the veteran's 
folliculitis/chloracne has been manifested by superficial 
scarring and involving isolated diffusely spread lesions on 
the face, torso and extremities that affects areas of less 
that 40 percent of the face and neck, and less than 10 
percent of the entire body, and does not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for folliculitis/chloracne have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800, 
7806, 7829 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an initial evaluation 
in excess of 10 percent for his service-connected 
folliculitis/chloracne arises from his disagreement with 


the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has been provided multiple VA examinations to 
ascertain the severity of his service-connected 
folliculitis/chloracne.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, 
the Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

In his Appellant's Brief, filed in September 2008, the 
veteran's representative argued that this matter should be 
remanded because the instructions provided to the RO in the 
Board's May 2007 remand were not completed in sequential 
order.  Specifically, the RO was to obtain the veteran's 
updated treatment records, and thereafter, schedule him for a 
VA examination of the skin.  In this case, however, the VA 
examination of the skin was completed first.  Thereafter, his 
updated treatment records were obtained.  While the Board 
agrees with the assertion that the remand instructions were 
completed out of order, the Board does not find that a remand 
is necessary in this matter.  In making this determination, 
the Board notes that the newly obtained VA treatment records, 
received in June 2008, do not reference any skin treatment.  
Thus, remanding this matter to allow consideration of this 
evidence by the VA examiner would serve no useful purpose.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In August 2002, the RO issued a rating decision which granted 
service connection for folliculitis/chloracne, secondary to 
inservice exposure to herbicide agents, including Agent 
Orange.  The RO's decision assigned an initial disability 
evaluation of 10 percent for this condition, effective from 
November 18, 1996.

During the course of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 
(Fed. Cir. 2003).

The RO assigned the veteran's folliculitis/chloracne a 10 
percent disability rating under Diagnostic Code 7806, used in 
rating dermatitis or eczema.

A.  Prior to August 30, 2002

Prior to August 30, 2002, there was no specific diagnostic 
code for rating chloracne.  Under the rating criteria for 
eczema in effect prior to August 30, 2002, a 10 percent 
rating is assigned when there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assigned when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The Schedule also provided the option of 
rating the eczema as disfigurement of the head, face, or 
neck, or as scars depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002).  
However, a review of these diagnostic codes indicates that 
only 38 C.F.R. Diagnostic Code 7800 provided for ratings in 
excess of 10 percent.  Pursuant to Diagnostic Code 7800, 
prior to August 30, 2002, disfiguring scars of the head, 
face, or neck were assigned a 10 percent rating for scars 
that were moderate; disfiguring.  The next highest rating, 30 
percent, was warranted for scars that were severe, especially 
if they produced a marked and unsightly deformity of eyelids, 
lips, or auricles.

Historically, the veteran served on active duty in the Army 
from August 1968 to August 1970, including service in the 
Republic of Vietnam from January 1, 1969 to December 31, 
1969.

In November 1996, the veteran filed his claim seeking service 
connection for a skin disorder.

A treatment report, dated in July 1998, noted that the 
veteran had small follicular papules and pustules which were 
scattered on his legs.  The report concluded with an 
assessment of folliculitis.  A treatment report, dated in 
August 1998, noted that he was seeking treatment, in part, 
for scattered yellow follicular based papules on the chest 
and back and shoulders.  The report concluded with an 
assessment of folliculitis, for which the veteran was 
prescribed Doxycycline and Cleocin T lotion.  A treatment 
report, dated in October 1998, noted that his erythasma had 
resolved.  A treatment report, dated in November 1998, noted 
that the veteran's face had scattered scars from his prior 
folliculitis.  The report concluded with an assessment of 
folliculitis (chloracne).  

A treatment summary letter, dated in December 1998, was 
received from A. Vaughan, M.D.  In her letter, Dr. Vaughan 
noted that she had been treating the veteran since August 
1997 for two problems, one of which was scattered yellow 
follicular based papules on the chest and back.  The report 
noted that this condition was fairly well controlled at this 
point.  It also noted that chloracne is a lifelong condition 
which usually requires constant medical treatment.

In June 2000, a VA examination of the skin was conducted.  
Physical examination revealed moderate generalized xerosis 
with erythematous papules involving the right medial thigh.  
There were also several hypopigmented slightly depressed 
macules involving the left anterior tibial area and the left 
distal anterior thigh.  The postauricular and neck were 
clear, and there was no adenopathy.  Involving the left 
dorsal foot was a slightly erythematous coin shaped slightly 
scaly patch.  The report 


concluded with an assessment of history of chloracne, mild 
folliculitis - doing very well, and nummular dermatitis.  

A VA examination of the skin, performed in September 2000, 
noted that the veteran's claims folder had been reviewed.  
The report noted that the veteran's chloracne is a condition 
that has periods of exacerbations and improvement with 
therapy.  The report also noted the VA examiner's opinion 
that the veteran's chloracne was likely due to his inservice 
exposure to Agent Orange.

At a VA examination of the skin performed in March 2001, the 
VA examiner opined that the veteran's folliculitis and 
chloracne were probable due to his inservice exposure to 
Agent Orange.  The examiner further concluded that the 
veteran's nominal dermatitis and onychomycosis were not 
probably related to his inservice exposure, as nominal 
dermatitis was usually associated with dry skin which 
develops during the winter, and onychomycosis was a fungus 
infection of the toenails.  

A treatment report, dated in June 2002, noted that the 
veteran had been referred for skin tag excision.  The report 
noted that he had multiple tags in the bilateral axilla and 
neck.  One large tag in particular in the right axilla was 
irritated and causes some discomfort.  The report noted that 
several skin tags were excised from the bilateral axilla and 
neck.  

Accordingly, treatment reports prior to August 30, 2002, 
found that the veteran had small scattered follicular based 
papules on his face, legs, chest, back and shoulders.  A 
treatment summary letter from the veteran's private 
dermatologist, dated in December 1998, noted that this 
condition was fairly well controlled.  The report of his VA 
skin examination, dated in June 2000, noted findings of 
moderate generalized xerosis with erythematous papules 
involving the right medial thigh.  There were also several 
hypopigmented slightly depressed macules involving the left 
anterior tibial area and the left distal anterior thigh.  The 
postauricular and neck 


were clear.  The report concluded with an assessment of 
history of chloracne, "mild folliculitis - doing very 
well," and nummular dermatitis.  

Accordingly, prior to August 30, 2002, the veteran's 
service-connected skin disorder was not shown to be 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Moreover, the veteran's 
service-connected skin disorder was not shown to be 
manifested by severe scars to the head, face or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Therefore, 
the criteria for an initial rating in excess of 10 percent 
prior to August 30, 2002, have not been shown by the evidence 
of record.

B.  Since August 30, 2002

Pursuant to current version of Diagnostic Code 7806, 
effective August 30, 2002, a 10 percent rating is warranted 
for dermatitis or eczema covering at least five percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of the exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs requires for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The next highest rating, a 60 percent rating, is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

Effective August 30, 2002, Diagnostic Code 7829 was 
established for rating chloracne.  A 10 percent rating is 
warranted for chloracne resulting in deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the 


face and neck, or deep acne other than on the face and neck.  
A maximum rating of 30 percent is warranted for deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7829.

Diagnostic Code 7829 also provides that chloracne could also 
be rated as disfigurement of the head, face, or neck, or as 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805.

Effective August 30, 2002, Diagnostic Code 7805, used in 
rating limitation of function of the affected part due to 
scars, is not for application as there is no evidence of 
record that the veteran has limitation of function of an 
affected part due to his service-connected skin disorder.  On 
his most recent VA examination in May 2008, the examiner 
stated that manifestations of the veteran's service-connected 
skin disorder were superficial.  Accordingly, Diagnostic Code 
7801, used in rating scars located on areas other than the 
head, face or neck, is not for application as it applies to 
scars that are deep or that cause limited motion.  Diagnostic 
Codes 7802 through 7804 provide for maximum ratings of 10 
percent, and thus are not applicable to this claim.  See 38 
C.F.R. § 4.118 Diagnostic Codes 7801-7805 (2007).  

Under Diagnostic Code 7800, which became effective August 30, 
2002, disfigurement of the head, face, or neck is assigned a 
30 percent evaluation if there are visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or if 
there are two or three characteristics of disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (2007).  

The eight characteristics of disfigurement are:  (1) A scar 
five or more inches (13 or more centimeters (cm.)) in length; 
(2) A scar at least one-quarter inch (0.6 cm.) wide at its 
widest part; (3) The surface contour of the scar is elevated 
or depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or 


hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) The skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) There is underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); 
(8) The skin is indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118.

A treatment summary letter, dated in June 2005, was received 
from A. Vaughan, M.D.  In her letter, Dr. Vaughan noted that 
she has treated the veteran since August 1997 for chloracne.  
The letter reported that the veteran had been on numerous 
antibiotic and topical regimens to deal with this condition.  
Initially, his chest, shoulders and back were involved with 
approximately 15 to 20 percent body surface involved, 
including the face and scalp.  Dr. Vaughn indicated that with 
treatment, the veteran had improved to the point that 5 to 10 
percent of the body surface area was the maximum area of 
involvement.  Dr. Vaughan concluded that the veteran would 
have this condition for the rest of his life and that it 
would require constant treatment.  

In a May 2008, a VA examination, the examiner noted that the 
course of the veteran's service-connected skin disorder was 
intermittent, and that symptoms consisted of dry itchy skin, 
with soreness when the lesions are growing.  The report 
indicated that there were no systemic symptoms from the 
veteran's service-connected disorder, and that the veteran's 
chloracne had been treated in the past twelve months with 
Amlactin 12 percent lotion, which is a topical treatment that 
is neither a corticosteroid nor an immunosuppressive, and 
cryosurgery.  The examiner found that the veteran's 
service-connected skin disorder was superficial, and that it 
affected less than 40 percent of the face and neck area, and 
affected his back, arms, and legs, with less than 12 active 
lesions.  The examiner further noted that the veteran had old 
areas where there was no active lesion, but there was a scar.  
The examiner concluded that the total scar area for the 
active and inactive areas was less than 10 percent.  The 
diagnosis was chloracne.  The examiner further noted that the 
veteran had residuals of the rash, including isolated 
diffusely spread lesions on the face, torso, and extremities.  

Since August 20, 2002, the record does not show that 40 
percent or more of the veteran's neck and face is affected by 
deep acne, as required for a 30 percent evaluation, the next 
highest available under Diagnostic Code 7829.  As allowed by 
Diagnostic Code 7829, a rating in excess of 10 percent is 
potentially available to the veteran under Diagnostic Code 
7800.  However, the record does not show that the veteran has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature of paired set of features or two 
or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  In making this determination, 
the veteran's May 2008 VA examination described the veteran's 
chloracne as superficial.  Moreover, the veteran's private 
dermatologist, in a June 2005 letter, indicated that the 
veteran's service-connected skin disorder had improved with 
treatment, and that his service-connected skin disorder 
involved a maximum area of 5 to 10 percent of the body 
surface.  

The Board also finds that since August 30, 2002, a higher 
rating is not shown to be warranted for the veteran's 
condition pursuant to Diagnostic Code 7806.  The record does 
not reflect that this condition involved 20 to 40 percent of 
his entire body or 20 to 40 percent of his exposed areas.  
Moreover, the veteran's service-connected skin disorder did 
not require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during any twelve month period.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are 


inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria under the Schedule reasonably 
describe the veteran's disability level and symptomatology, 
then the veteran's disability picture is contemplated by the 
Schedule, and the assigned schedular evaluation is adequate, 
and no referral is required.  See VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the veteran's disability picture was not 
so unusual or exceptional in nature as to render his 50 
percent rating inadequate.  The veteran's 
folliculitis/chloracne was evaluated as a skin disorder and 
chloracne pursuant to 38 C.F.R. § 4.118, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  As noted above, 
prior to August 30, 2002, the veteran's 
folliculitis/chloracne was not shown to be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and was not show to be manifested by severe 
scars to the head, face or neck.  Since August 30, 2002, the 
veteran's folliculitis/chloracne has been manifested by 
superficial scarring and involving isolated diffusely spread 
lesions on the face, torso and extremities that affects areas 
of less that 40 percent of the face and neck, and less than 
10 percent of the entire body, and does not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are congruent with the disability 
picture represented by a 10 percent disability rating for 
folliculitis/chloracne.  A rating in excess thereof is 
provided for certain manifestations of the service-connected 
skin disorder but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for a 10 percent rating reasonably describe the veteran's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also, 38 
C.F.R. § 4.118.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Accordingly, as the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for folliculitis/chloracne at any time during the appeal 
period, the benefit-of-the-doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson v. 
West, 12 Vet. App. at 126.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for folliculitis/chloracne is denied.



__________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


